         Case 3:15-cv-00675-JBA Document 1225 Filed 07/08/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                        Plaintiff,

        v.                                                   Civil Action No. 3:15-cv-675 (JBA)

IFTIKAR AHMED,

                        Defendant, and

IFTIKAR AHMED SOLE PROP; et al
                                                             July 08TH, 2019
                        Relief Defendants.


                       DEFENDANT’S MOTION FOR LEAVE
             TO FILE AND/OR CONTINUE ARBITRATION AGAINST OAK1


        The pro se Defendant hereby files this motion for leave to file any arbitration and/or

continue arbitration against Oak that was stayed in June 2018, based on this Court’s Preliminary

Injunction Order. The Defendant reserves all rights to all issues.



                                           BACKGROUND

        The Defendant assumes familiarity with the background of this case, but submits the

following for the convenience of the Court:

        1. The Court, in its Preliminary Injunction Order, stayed all proceedings against the
           assets, “[N]o person or entity, including the Defendant, Relief Defendants, or any
           creditor or claimant against the Defendant or any of the Relief Defendants, or any
           person acting on behalf of such creditor or claimant, shall take any action to interfere
           with the asset freeze, including but not limited to, the filing of any lawsuit, liens, or
           encumbrances, or bankruptcy cases to impact the property and assets subject to this

1
  By “Oak,” the Defendant refers to any Oak related entity, personnel, consultant, portfolio company, etc.,
including but not limited to OMC (Oak Management Corporation), the Oak Funds, and Oak HC/FT.

                                                    1
        Case 3:15-cv-00675-JBA Document 1225 Filed 07/08/19 Page 2 of 4



           order; provided, however, that any party or non-party may seek leave from this order
           upon a proper showing” [Doc. #113 at 21].

       2. As a result, the Defendant agreed to Oak’s request to a stay in the arbitration he had
          filed against Oak and various Oak related entities in May 2018.

       3. The Court entered an Order Appointing Receiver on December 20, 2018, which
          stayed all “civil legal proceedings of any nature… (a) against the Receiver… (b) to
          obtain possession of property of the Receivership Estate…(c) against any of the
          Defendants… (d) [Ancillary Proceedings]” [Doc. #1070 at 13].

       4. On April 5, 2019, Oak moved for a lift of stay to pursue arbitration against the
          Defendant based on this Court’s rulings, which are currently under appellate
          jurisdiction. [Doc. #1133 or the “Oak Motion”].

       5. The Defendant opposed the Oak Motion for a variety of reasons, including, but not
          limited to the fact that these rulings are under appellate jurisdiction, and that all his
          assets continue to remain frozen. [Doc. #1143].

       6. The Relief Defendants also opposed the Oak Motion [Doc. #1142]; the SEC [Doc.
          #1145] did not oppose the Oak Motion; and the Receiver [Doc. #1144] took no
          position.

       7. The esteemed Court granted the Oak Motion. [Doc. #1167].

       8. The Defendant filed a timely Notice of Appeal on that Order referenced in Item #7
          above. [Doc. #1204].


                                            ISSUES

       Oak has filed an arbitration against the Defendant. While the Defendant believes that his

Notice of Appeal [Doc. #1204] stays the arbitration pending Second Circuit review of the issues

under appeal, if AAA believes that arbitration must continue, then the Defendant intends to file a

counterclaim and also enjoin his earlier filed arbitration [in May 2018] against Oak to this

arbitration action. However, out of an abundance of caution for the Orders entered by this Court




                                                2
         Case 3:15-cv-00675-JBA Document 1225 Filed 07/08/19 Page 3 of 4



[Doc. #113 and Doc. #1070], the Defendant submits this Motion for Leave to file and/or

continue arbitration against Oak.2

         The Defendant also does not waive his rights to request a stay (in any Court, tribunal or

any other forum) in the arbitration pending determination of certain actions taken by Oak in

violation of arbitration agreements and/or for any other reason(s).3


         WHEREFORE, the Defendant requests that the Court grant the relief requested so that he

may proceed in arbitration against Oak.




                                                   Respectfully Submitted,



Dated:           July 08TH, 2019                   /s/ Iftikar Ahmed
                                                   ____________________________
                                                   Iftikar A. Ahmed
                                                   C/O Advocate Anil Sharma
                                                   Government Place East
                                                   Kolkata 700069, India
                                                   Tel: +91.98.30.089.945
                                                   Email: iftyahmed@icloud.com
                                                   Pro Se




2
  The “filing of a notice of appeal is an event of jurisdictional significance – it confers jurisdiction on the
court of appeals and divests the district court of... control over those aspects of the case involved in the
appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (per curiam). This includes
any matters intertwined with the Order being appealed. See U.S. v. Ianniello, 824 F.2d 203, 209 (2d
Cir.1987) (“[o]nce we have taken jurisdiction over one issue in a case, we may, in our discretion, consider
otherwise nonappealable issues in the case as well”) citing San Filippo v. U.S. Trust Co. of New York,
Inc., 737 F.2d 246, 255 (2d Cir.1984)
3
  It is well settled case law that that any award or settlement predicated on the same alleged underlying
conduct must offset any award in favor of the SEC or any other Plaintiff.

                                                      3
        Case 3:15-cv-00675-JBA Document 1225 Filed 07/08/19 Page 4 of 4



                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




MR. NICHOLAS P. HEINKE, ESQ.                      MR. MARK L. WILLIAMS, ESQ.
U.S. Securities and Exchange Commission           U.S. Securities and Exchange Commission
Byron G. Rogers Federal Building                  Byron G. Rogers Federal Building
1961 Stout Street, Ste. 1700                      1961 Stout Street, Ste. 1700
Denver, CO 80294                                  Denver, CO 80294
(303) 844-1071                                    (303) 844-1027
e-mail: heinken@sec.gov                           e-mail: williamsml@sec.gov



MR. PAUL E. KNAG, ESQ.                            MS. KRISTEN LUISE ZAEHRINGER, ESQ.
Murtha Cullina, LLP                               Murtha Cullina, LLP
177 Broad Street, 4th Floor                       177 Broad Street, 4th Floor
Stamford, CT 06901                                Stamford, CT 06901
(203) 653-5400                                    (203) 653-5406
Fax: (203) 653-5444                               Fax: (860) 240-5758
e-mail: pknag@murthalaw.com                       e-mail: kzaehringer@murthalaw.com




                                              4
